Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted (SELECT ONE OF GROUP 1 or 2).
Group 1, claim(s) 1-2, drawn to A61F 13/0273 (cohesive bandage).
Group 2, claim(s) 3-9, drawn to A61F 5/0118,127 (orthopedic brace for hands/feet).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows (SELECT ONE OF Species A or B): 
Species A: Figures 2-4 
Species B: Figures 5-7
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.

Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of “elastic band… for enhancing function”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wiggins (US 5697103 A).
Wiggins teaches elastic bands 66, 68, 70, 72, and 74 to exercise the fingers of the hands and thus improve (enhance) their function (See Figure 1 and Col. 4 lines 49-58). As such, elastic band for enhancing function of a finger is not a special technical feature.
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of an elastic band being placed at the ends of the phalanges, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wiggins (US 5697103 A).
Wiggins teaches elastic bands 66, 68, 70, 72, and 74 to exercise the fingers of the hands and thus improve (enhance) their function (See Figure 1 and Col. 4 lines 49-58) by being placed at the ends of the phalanges of the user (See Figure 1). As such, elastic band for enhancing function of a finger is not a special technical feature. Also further the devices differ in that the structure of devices 200 and 300 are of complete different make and structure from each other.
Telephone calls was made to Kim Sangwon and Hyun Yong Lee (the attorneys of record) on 2/1/2021 to request an oral election to the above restriction requirement, but did not result in an election being made as the Examiner was unable to get in contact with the attorneys of record.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/1/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/4/2021